Wheeler, J.
The petition is not so full, direct and certain in its statement of the merits of the complainant’s case as would, be desirable. But there is enough stated resonably to satisfy the mind of the Court, that he has merits ; and that injustice was probably done him by the Judgment of the Justice, without any fault of his own ; and that is all that the practice of the Court requires in this class of cases. Though the petition may be liable to the objection that it does not state the facts of the case as fully as it should have done, yet we think it may be held substantially sufficient, under the decisions and practice of the Court. (King v. Longcope, 7 Tex. R. 239 ; Hooks v. Lewis, 16 Id. 551.) Parties have not been held to the same strictness of pleading in this class of cases, as in ordinary suits in the District Court. We have seldom reversed the decision- of the District Court sustaining a petition for a certiorari to obtain a new trial in that Court, of a case decided by a Justice of the Peace. The result of the trial in the District Court in this case has shown that the merits of the case were with the complainant. There is no reason to apprehend that justice was not finally administered ; and we are of opinion that the judgment be affirmud.
Judgment affirmed.